DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/08/2022 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/09/2021.

Reports on Patentability
This application is related to PCT/EP2018/081413 (WO 2019/096923), for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 lines 20 and 24 recite the limitation “the strain wave gear”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if these limitations are referring to the strain wave gear drive, or if these limitations requires a strain wave gear.
Claim 16 lines 23-24 recite the limitation “the outer annular flange comprises a surface facing away from the end of the strain wave gear, the annular boss being attached to the outer ring”. It is unclear if Applicant intends to be redundant or if there is a difference between “the annular boss is fixed to the outer ring” and “the annular boss being attached to the outer ring”. It is also unclear if the limitation is supposed to be similar to the previous limitation, i.e., “the outer flange comprises a surface facing away form the end of the strain wave gear where the annular box is fixed to the outer ring”. 

As noted above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  Accordingly, rejection under 35 U.S.C. 102 or 35 U.S.C. 103 of the claims as currently written would be improper since doing so would require considerable speculation and assumptions as to the scope of the claims.   See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and adoption thereof by MPEP § 2173.06 II which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”.   However, the art of record gives a fair appreciation for relevant prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shirasawa (US 5906142 A).
Regarding claim 1, Shirasawa discloses a strain wave gear (see Fig. 1, 1) comprising: an outer ring (44); an inner ring (41, 2) in the outer ring and rotatable within the outer ring (see Fig. 1), the inner ring comprising an internally toothed gear (11); a flex spline (13) in the inner ring, the flex spline comprising a flexible part (15) comprising an externally toothed gear (12); and a wave generator (14) in the flex spline, the wave generator being rotatable relative to the flex spline and being configured to flex the flexible part in a radial direction to partly mesh the externally toothed gear with the internally toothed gear; wherein rotation of the wave generator moves meshing positions of the internally toothed gear and the externally toothed gear in a circumferential direction causing the inner ring to rotate relative to the outer ring (see Fig. 1); and wherein a part of the inner ring (41, 2) extends out of the outer ring and comprises an outwardly protruding output flange (2); and wherein the outwardly protruding output flange is configured to connect the strain wave gear directly to an object to be driven by the strain wave gear (see column 2 lines 56-61, wherein in the wave gear drive 1 constituted above, the input rotational shaft 5 has an end portion projecting from the second end plate 3 for connecting to a driving source such as a motor shaft and the like (not shown), whereas the first or second end plate 2, 3 is connected to a driven side (not shown)).
Regarding claim 2, Shirasawa discloses at least one internal bearing (46) at least partly between the inner ring (41, 2) and the outer ring (44).
Regarding claim 3, Shirasawa discloses the at least one internal bearing (46) comprises an outer racer in the outer ring (see Fig. 1).
Regarding claim 4, Shirasawa discloses the at least one internal bearing (46) comprises an inner racer (see Fig. 1), the inner racer comprising a separate part (41), the inner ring having an end (end of 2 facing 41) that is coaxially connected to the inner racer (see Fig. 1).
at least a part of the outer racer is integrally formed in the outer ring (44, see Fig. 1).
Regarding claim 8, Shirasawa discloses at least the internally toothed gear (11) and the output flange (2) comprise a single part (Note: when two elements are combined they are considered a single part. For example, when you combine a nut and bolt it forms a single fastener).
Regarding claim 10, Shirasawa discloses an input shaft (shaft of 18) configured to rotate the wave generator (14) inside the flex spline (13), the input shaft being supported by the inner ring (41, 2) via at least one support bearing (6).
Regarding claim 12, Shirasawa discloses the input shaft (shaft of 18) comprises an outer annular flange (see Fig. 1, indent where 6 is provided) configured to support the at least one support bearing (6).

Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Asawa (US 5775178 A).
The current claims appear similar to those presented in PCT/EP2018/081413 (WO 2019/096923).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference US 5775178 A sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yajima (US 8991282 B2).
The current claims appear similar to those presented in PCT/EP2018/081413 (WO 2019/096923).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference US 8991282 B2 sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa (US 5906142 A).
Regarding claim 8, Shirasawa fails to disclose at least the internally toothed gear and the output flange comprise a single part. However, it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with the internally toothed gear and the output flange to comprise a single part, to reduce the number of parts required during assembly, which leads to faster assembly times which reduces the cost of production.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa (US 5906142 A) in view of Kassow (WO 2017012626 A1).
Regarding claim 13, Shirasawa fails to disclose an encoder reader on the outer ring and an encoder track on the inner ring. However, Kassow teaches an encoder reader (25A, 25B) on the outer ring (26; stationary part) and an encoder track (24A, 24B) on the inner ring (23; rotary part). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with an encoder, as taught by Kassow, to determine the rotational position of the inner ring relative to the outer ring; and to increase the accuracy of the rotary positioning of the gearing.

Response to Arguments
Applicant’s arguments, see page 1, filed 02/08/2022, with respect to the claims objections have been fully considered and are persuasive.  The objection of 02/08/2022 has been withdrawn.
Applicant’s arguments, see page 1-2, filed 02/08/2022, with respect to the 102 rejection in view of Chuo have been fully considered and are persuasive.  The 102 rejection in view of Chuo of 11/09/2021 has been withdrawn.
Applicant’s arguments, see page 3, filed 02/08/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 02/08/2022 has been withdrawn. 
Applicant's arguments filed 02/08/2022, with respect to the 102 rejections in view of Shirasawa, Asawa and Yajima, have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that neither Shirasawa, Asawa nor Yajima disclose “the outwardly protruding output flange is configured to connect the strain wave gear directly to an object to be drive by the strain wave gear”, the Examiner respectfully disagrees. First, the Examiner notes that the annotated figure on page 2 of the Arguments presented by Applicant does not indicate the elements relied upon in the rejection of claim 1. Applicant has provided an arrow pointing to the second end plate 3, while the first end plate 2 was relied upon as the output flange. Second, each reference relied upon for a rejection, Shirasawa, Asawa and Yajima disclose an output flange connected to an object to be driven by the strain wave gear.
Shirasawa, column 2 lines 56-61 read “In the wave gear drive 1 constituted above, the input rotational shaft 5 has an end portion projecting from the second end plate 3 for connecting to a driving source such as a motor shaft and the like (not shown), whereas the first or second end plate 2, 3 is connected to a driven side (not shown).”
Asawa, column 5 lines 35-38 read “With utilizing these bolt receptacle holes 14, the end plate 2 of the shown embodiment of the device 1 is rigidly mounted on the member to be driven (not shown).”
Yajima, column 5 lines 26-29 read “when the flexible externally toothed gear 12 (the first unit end plate 5) is fixed in place, reduced rotation is outputted from the rigid internally toothed gear 13 (the second unit end plate 6).”

Shirasawa, Asawa and Yajima each disclose “the outwardly protruding output flange is configured to connect the strain wave gear directly to an object to be drive by the strain wave gear”. Therefore, the 102 rejections in view of Shirasawa, Asawa and Yajima are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH BROWN/Primary Examiner, Art Unit 3658